EXHIBIT 99.2 BLUE HILL DATA SERVICES, INC. FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) BLUE HILL DATA SERVICES, INC. BALANCE SHEET AS OF SEPTEMBER 30, 2007 (UNAUDITED) Amount ASSETS Current assets: Cash and cash equivalents $ 35,571 Accounts receivable, net 1,130,571 Prepaids expenses and other current assets 52,272 Total current assets 1,218,414 Fixed assets: Computer software 1,007,110 Computer equipment 1,958,829 Equipment 785,542 Leasehold improvements 212,057 Accumulated depreciation & amortization (2,939,044 ) Fixed assets, net 1,024,494 Other assets 51,000 TOTAL ASSETS $ 2,293,908 LIABILITIES & EQUITY Current liabilities: Accounts payable $ 230,027 Accrued expenses 56,594 Current portion of long-term debt 284,835 Current portion of treasury stock loan payable 382,259 Deferred revenue 645,396 Total current liabilities 1,599,111 Long-term debt, net of current portion 519,680 Treasury stock loan payable, net of current portion 1,036,536 Total liabilities 1,556,216 Equity Common stock 1,500 Treasury stock (2,500,000 ) Shareholders distributions (294,626 ) Retained earnings 1,931,707 Total equity (861,419 ) TOTAL LIABILITIES & EQUITY $ 2,293,908 -1- BLUE HILL DATA SERVICES, INC. INCOME STATEMENT FOR THE NINE MONTHS ENDING SEPTEMBER 30, 2007 (UNAUDITED) Amount Revenue: IT outsouring services $ 5,640,064 Operating expenses: Cost of services 2,298,016 Selling, general and administrative 2,910,543 Total operating expenses 5,208,559 Operating income 431,505 Other expense (income) Interest expense, net 119,111 Other income (14,051 ) Total other expense 105,060 Net income $ 326,445 -2- BLUE HILL DATA SERVICES, INC. STATEMENT OF CASH FLOW FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2007 (UNAUDITED) 2007 Cash flows from operating activities: Net income $ 326,445 Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization 164,390 Changes in operating assets and liabilities: Accounts receivable (105,336 ) Prepaids and other assets 86,734 Accounts payable 67,121 Accrued expenses (76,814 ) Deferred revenue 104,889 Net cash provided by operating activities 567,429 Cash flows from investing activities: Purchase of equipment (311,660 ) Net cash used in investing activities (311,660 ) Cash flows from financing activities: Proceeds from bank borrowings 346,128 Repayment of treasury stock loan (283,861 ) Distributions to shareholders (294,626 ) Net cash used in financing activities (232,359 ) Net increase in cash 23,410 Cash - beginning of period 12,161 Cash - end of period $ 35,571 -3-
